Church, J.
The principles which must govern this case, are well settled; indeed, they are conceded. Their application to the facts before us, furnishes the only ground of dispute.
The master of a vessel is not the general agent of the owners; his authority is limited to the objects and purposes of the voyage. He can bind his owners personally, or can hypoth*496ecate the ship, only for repairs or supplies necessary for the prosecution of the voyage, or the safety of the vessel; and for these objects he may borrow money. But so careful is the law to protect owners, that it is incumbent upon the lender of money to a master of a vessel, in an action against the owner, to show the necessity of the loan. Cary v. White, 5 Bro. Parl. Ca. 325. (Toml. ed.) Webster v. Seekamp, 4 Barn. & Ald. 352. (6 E. C. L. 450.) The Aurora, 1 Wheat. 96. 3 Kent’s Com. 131. Story on Agency, § 119.
The hypothecation of the vessel, by Capt. Nabb, was probably both prudent and necessary; and by this act, the necessities of the voyage were provided for, and nothing remained to be done, but to put the vessel and crew in readiness to return home. Capt. Nabb had bound himself, by no stipulations in the bottomry bond, by which he or his successor was obliged to redeem the vessel from the pledge, although he reserved a power to do this.
The money advanced by the plaintiffs to Capt. Tyler, was not borrowed for the use of the vessel or the voyage, but only to cancel the bottomry bond; and what necessity there was for this, and whether the necessity was connected with the voyage or not, does not appear. The hypothecation of the schooner was complete, and all the rights and liabilities, by reason of it, had attached, before Capt. Tyler succeeded to the command; and she could have proceeded on her voyage homeward, unmolested, and at the risk of Long, the holder of the bottomry bond.
We discover no more right in Capt. Tyler to take up this money upon the personal credit of the defendants, under these circumstances, than he would have had, if the owners, instead of Capt. Nabb, had hypothecated the vessel; or if he had borrowed it to redeem other vessels of his owners, under the charge of other masters. He might, by such an operation, have promoted the interests of his employers; but this would have been a manifest departure from his powers. In the present instance, Capt. Tyler volunteered to change the entire responsibilities of the owners, and without any cause growing out of the necessities of the voyage, or the safety of the vessel. He relieved them from the payment of marine interest; but instead of it, he cast upon them the entire risk of the voyage home; which, to the extent of the money loaned upon bot*497tomry, had been assumed by Long; and he attempted to substitute a personal liability, which did not exist before. We know of no principle or authority, which will approve of this proceeding; and therefore, we advise that judgment be rendered for the defendants.
In this opinion, Williams, Ch. J., and Storrs and Hinman, Js. concurred.
Waite, J.
To justify the master of a ship in giving a bottomry bond, it must not appear that the necessary supplies could be procured, upon any reasonable terms, with the credit of the owner, independent of such hypothecation. The Aurora, 1 Wheat. 96. A contract for the payment of marine interest, with the pledge given in such bond, is considered more unfavourable to the owner, than a simple loan of money upon his personal credit.
Such being the law, I cannot perceive how the master, in this case, was acting beyond the scope of his authority, in giving such a bond, with a stipulation contained in it, that the money loaned upon the bond might be repaid, with legal interest, before the departure of the vessel from the port where the supplies were furnished. They might be convenient for the purpose of giving him time to raise the necessary funds upon the personal credit of the owner.
The plaintiff, having advanced these funds to cancel the bond, in my view, stood in the same situation as if the funds had been directly applied in procuring the necessaries for the vessel. No injustice is done to the defendants, by this course, as they are called upon to pay no more than what was necessary for the vessel, with the legal interest.
A bottomry bond, given to pay off another bond of that kind, may be valid, if the former was so. The Aurora, ubi sup. The same principle applies to the case under consideration. It seems to me, that upon the facts presented to us in this case, the plaintiff is entitled to recover. The defendants have had the benefit of his money; and justice and equity require, that they should repay it.
Judgment for defendants.